Barker, J.
1. The crime charged was committed in October, 1889. We cannot say that upon the question of identity evidence as to the defendant’s personal appearance in 1887, or at the time of his arrest in 1891, was too remote. Commonwealth v. Quinn, 150 Mass. 401, 404.
2. The court erred in permitting Watts to testify to the whole of his conversations with the defendant. The government should have been allowed to introduce only such portions of the conversations as pertained to the alleged offence. Not only was the witness not so restricted, but he was allowed to *539testify to separate conversations with the defendant, having no relation to the crime charged, and apparently introduced with the sole purpose of showing that the defendant was a notorious criminal. Commonwealth v. Keyes, 11 Gray, 323, 325. Straw v. Greene, 14 Allen, 206. Dale v. Wooldredge, 142 Mass. 161, 184.

Exceptions sustained.